COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  GARY MCGEE,                                    §             No. 08-19-00125-CR

                            Appellant,           §               Appeal from the

  v.                                             §             394th District Court

  THE STATE OF TEXAS,                            §          of Hudspeth County, Texas

                             State.              §                 (TC# 6070)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 31, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James Gerard McDermott, II, the Appellant’s

attorney, prepare the Appellant’s brief and forward the same to this Court on or before October

31, 2019.


       IT IS SO ORDERED this 9th day of October, 2019.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.